DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell, II (5915402).
Regarding claim 1, Mitchell discloses an isolation valve module for refrigerant systems (see figures 1-6), the isolation valve module comprising: 
an inlet (the inlet which associated with part 26; see figure 4), 
an outlet (the outlet which associated with part 26; see figure 4), 
a conduit (the middle portion of the valve 10) connecting the inlet to the outlet (see figure 4), 
a first-ball valve (34) joining the inlet to the conduit (see figure 4), the first-ball valve (34) being able to selectively open or close fluid communication between the inlet and the conduit (see figures 4-5); 
a second-ball valve (34) joining the outlet to the conduit (see figure 4), the second-ball valve (34) being able to selectively open or close fluid communication between the outlet and the conduit (see figures 4-5); and 
a Schrader-valve (18) in fluid communication with the conduit (see figure 4); 
wherein when both the first-ball valve (34) and the second-ball valve (34) are open, fluid can freely communicate between the inlet and the outlet (see figure 4).
Regarding claim 3, Mitchell discloses the inlet and the outlet are each affixed inline with the conduit (see figure 4).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (CN204828756U).
Regarding claim 1, Hu discloses an isolation valve module for refrigerant systems (see figures 1-3), the isolation valve module comprising: 
an inlet (the inlet portion which connecting the first ball valve 4 and the body 1; see figure 1), 
an outlet (the outlet portion which connecting the second ball valve 7 and the body 1; see figure 1), 
a conduit (1) connecting the inlet to the outlet (see figure 1), 
a first-ball valve (4) joining the inlet to the conduit (see figure 1-3), the first-ball valve (4) being able to selectively open or close fluid communication between the inlet and the conduit (1; see figure 1-3); 
a second-ball valve (7) joining the outlet to the conduit (see figure 1-3), the second-ball valve (7) being able to selectively open or close fluid communication between the outlet and the conduit (1; see figures 1-3); and 
a Schrader-valve (11) in fluid communication with the conduit (1; see figures 1-3); 
wherein when both the first-ball valve (4) and the second-ball valve (7) are open, fluid can freely communicate between the inlet and the outlet (see figure 1-3).
Regarding claim 2, Hu discloses the inlet (15) and the outlet (16) are each affixed to the conduit (1) at an angle between eighty-five and ninety-five degrees (see figures 1-3 shows the inlet and outlet are each affixed to the conduit at 90 degrees angle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Lei-Jui (5,901,946).
Regarding claim 4, Mitchell fails to disclose each of the inlet and the outlet are flared.
Lei-Jui teaches a ball valve comprising an inlet and an outlet are flared (flared portion 21 and 51; see figures 1-A and 1-B).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the isolated valve module to incorporate the flared feature at the inlet and outlet as taught by Lei-Jui in order to provide easier connection mating between the inlet/outlet and the pipe.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Desrosiers et al. (2014/0251443).
Regarding claim 5, Mitchell fails to disclose each of the inlet and the outlet comprise compression fittings.
Desrosiers teaches a ball valve (130) including a first compression fitting (145) that connects ball valve (130) to end (118) of rod body (110) and a second compression fitting (150) that is used to connect the valve to an exhaust line (paragraph [0023]; see figure 8).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the isolation valve module of Mitchell to incorporate compression fittings at both inlet and outlet as taught by Desrosiers in order to provide easier connection between the valve and the piping.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763